Citation Nr: 1444396	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from December 4, 1975, to December 19, 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for chondromalacia of the left patella.

In January 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records and a September 2014 Appellate Brief.


FINDINGS OF FACT

1. The Veteran failed to report for a scheduled VA examination in June 2012 without good cause. His failure to cooperate with the requested VA examination served only to deprive the Board of critical medical evidence which might have helped establish his claim.
 
2. The Veteran's preexisting left knee disability was not aggravated by his active service.


CONCLUSION OF LAW

A current left knee disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 1132, 5103, 5103A, 5107 (West 2002 & West. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.326(a), 3.655 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Proper notice must inform, prior to the initial adjudication, the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The notice should also discuss: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability; and explain how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper assistance includes assisting the claimant in the procurement of service and VA treatment records and pertinent private treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board concludes that VA's duties to notify and assist the Veteran have been satisfied, and no party has asserted otherwise. A January 2008 letter, sent to the Veteran prior to the initial adjudication of his claim, addressed all the elements discussed above. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as the records related to his claim for disability benefits from the Social Security Administration (SSA). The Veteran at no time has identified a private treatment provider as a source of potential evidence in the current appeal. The Board, in its January 2012 remand, directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and inquire, in pertinent part, as to whether he filed a claim with the Kansas Department of Social and Rehabilitation Services related to a left knee disability. To date, the Veteran has not responded. The duty to assist is not a one-way street. If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board, in its January 2012 remand, also directed the AOJ to afford the Veteran a VA examination in order to obtain an etiological opinion as to his left knee disability. It appears that the Veteran changed his address prior to the scheduled VA examination; however, internal RO documents indicate that such address was entered into VA's electronic system, to be used by all parties. There is no evidence that the Veteran did not receive notification of the scheduled VA examination, or subsequent VA correspondence. A June 2012 VA Medical Center (VAMC) document indicates that the Veteran failed to report to his examination. He and his representative were provided a Supplemental Statement of the Case (SSOC) in February 2013 specifically discussing his failure to report to the scheduled VA examination. The Veteran's representative, in a September 2014 Brief, asserted that the VA examiner did not adequately assess the Veteran's disability. Such appears to represent a typographical error, as it is clear to the Board that no VA examination was conducted. To date, the Veteran has not offered good cause for his failure to report to his scheduled VA examination. As such, the Board finds that VA has made reasonable efforts to afford the Veteran a VA examination in conjunction with his appeal. Good cause for his failure to report has not been demonstrated, and no further development is warranted. Adjudication of the appeal will be based on the evidence of record. 38 C.F.R. §§ 3.326(a), 3.655.

Additionally, the Board finds there has been substantial compliance with its January 2012 remand directives. The U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AOJ sought and obtained additional records and scheduled the Veteran for the requested VA examination, however, as discussed above, the Veteran failed to appear. The AOJ later issued a SSOC in February 2013. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655.


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). These enumerated chronic diseases may also be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. The Veteran's left knee disability, diagnosed as left patellar chondromalacia, however, has not been diagnosed as such a chronic disease. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R.           §§ 3.307, 3.309 (2013). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A.      § 1132; 38 C.F.R. § 3.304(b). To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service. VAOPGCPREC 3- 2003. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. The Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Individuals for whom an examination has been scheduled are required to report for the examination. See 38 C.F.R. § 3.326(a). When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the time of his June 2008 Notice of Disagreement, as to his left knee disability, the Veteran reported that he had been able to pass his service entrance examination with a preexisting condition that was aggravated by service. He asserted that such aggravation caused him to not be able to perform his service duties. In his November 2008 Substantive Appeal, the Veteran reported that his knee condition, which had not caused him problems until his was forced to march, was aggravated during service by being forced to march from place to place in a certain way, and that such placed undue stress on his knee. 

The Veteran served from December 4, 1975, to December 19, 1975. His service treatment records include a November 1975 service entrance examination wherein the Veteran presented without a left knee disability or history of the same. His service treatment records indicate that on his fifth day of basic training, he was referred to the orthopedic clinic for evaluation of left knee pain. The Veteran's history included notation that his knee problems apparently began in the seventh grade when he injured his knee. He did not seek treatment at that time. Following an evaluation, the diagnosis was chondromalacia.  He was put on a limited duty profile. A Medical Board Report reflects that he was diagnosed as having chondromalacia of the left patella and discharged for such; it was deemed a preexisting condition not aggravated beyond the normal progression of the disease by service. 

During the course of the appeal, the Veteran has consistently reported that he entered service with a preexisting left knee disability. He has complained of intermittent left knee pain for many years.  He was diagnosed during VA treatment with left patellar chondromalacia in April 2008. On general examination in March 2008, conducted as a part of his disability benefits claim from the SSA, he presented without left knee complaints or a diagnosed disability. 

In January 2012, the Board sought an etiological opinion as to the Veteran's left knee. As discussed above, however, he failed to report for the scheduled VA examination in June 2012, and has not stated a reason why he did not appear, or requested that it be rescheduled. This Board, itself, cannot make this necessary medical determination. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Nevertheless, the Board must review the evidence of record and make a determination. 

The Veteran is competent to testify that he sustained a left knee injury prior to service and has had intermittent left knee pain since then. There is no evidence that he is not credible. Jandreau, 492 F.3d 1372, 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). However, the Board finds that he is not competent to diagnose a specific left knee disability, including arthritis, or to determine the etiology thereof, as such are complex medical questions. There is no evidence that the Veteran has specific knowledge or skill in musculoskeletal diseases. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Kahana, 24 Vet. App. 428. 

The Board does not dispute that the Veteran was diagnosed with left patellar chondromalacia during service in December 1975 and again, during the current appellate period, in April 2008. Although, the Veteran was presumed sound at entrance, it is notable that the Veteran has consistently acknowledged a preservice history of a left knee injury.  Further, a Medical Board determined, following a consideration of clinical records and a physical examination, that he had not aggravated his preexisting left knee disability during his brief period of service which was a little over two weeks.  The Veteran's own statements and the Medical Board report constitute clear and unmistakable evidence that the Veteran entered service with a preexisting left knee disability which was not aggravated during his brief period of service; and the presumption of soundness is rebutted. Again, if the Veteran had appeared for his scheduled VA examination, the examiner would have offered the requisite etiological opinion.

The Board concludes service connection must be denied. As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim. As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left knee disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 



ORDER

Service connection for a left knee disability is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


